DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0022, line 2, the term “connected” should read “connect”.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” in paragraph [0060] has been used to designate both (first waveguide) and (second illuminating optics).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “rotationally aligned”, it is unclear how the plurality of patterns are rotationally aligned. Therefore, the term is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et at (US Patent No. US10401610) in the view of Courtney et al. (US Patent No. 8712506) in further view of Yamada et al. (US Patent No. US 10895692).


a non-rotatable sheath arranged concentrically around the rotatable core and also extending from the proximal end to the distal end (see column 15 line 62 to column 16 line 4); 
and one or more optical waveguides disposed on the outer surface of the non-rotatable sheath at the distal end thereof (see column 5, lines 54-61),
 wherein the one or more waveguides are configured to guide second illumination light from a second light source onto the plurality of patterns and collect light reflected from the plurality of patterns,
 Wherein the wavelength of the first illumination light is different from the wavelength of light of the second illumination light,
 wherein the plurality of patterns are rotationally aligned with the waveguides such that the waveguides collect the reflected light as a function of a rotation positon of at least first and second patterns on the rotatable core, and wherein the rotation position is determined by intensity variation the reflected light.
 However he fails to explicitly teach a plurality of patterns built-in at the distal end thereof; wherein the one or more waveguides are configured to guide second illumination light from a second light source onto the plurality of patterns and collect light reflected from the plurality of patterns,

wherein the plurality of patterns are rotationally aligned with the waveguides such that the waveguides collect the reflected light as a function of a rotation positon of at least first and second patterns on the rotatable core, and wherein the rotation position is determined by intensity variation the reflected light.
Courtney teaches a plurality of patterns built-in at the distal end thereof (see column 1, lines 15-20, abstract); wherein the one or more waveguides are configured to guide second illumination light from a second light source onto the plurality of patterns and collect light reflected from the plurality of patterns (see column 13, lines 28-47), wherein the plurality of patterns are rotationally aligned with the waveguides such that the waveguides collect the reflected light as a function of a rotation positon of at least first and second patterns on the rotatable core (see column 7, lines 7-10), and wherein the rotation position is determined by intensity variation the reflected light (see column 7, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide a plurality of patterns built-in at the distal end thereof; wherein the one or more waveguides are configured to guide second illumination light from a second light source onto the plurality of patterns and collect light reflected from the plurality of patterns, Wherein the wavelength of the first illumination light is different from the wavelength of light of the second illumination light, wherein the plurality of patterns are rotationally aligned with the waveguides such that the waveguides collect the reflected light as a function of a rotation positon of at least first and second patterns on the rotatable core, and wherein the rotation position is determined by intensity variation the reflected light. Doing so will enable the accurate measurement or estimation of the rotational speed of the probe which undergoes rotational movement during scanning. The accurate measurements of the rotational speed of the probe will reduce the non-uniform rotational distortion (NURD) of the endoscopic device.
However, Ikuta in the view of Courtney fail to teach a second illumination light from a second light source, wherein the wavelength of the first illumination light is different from the wavelength of light of the second illumination light.
Yamada teaches a second illumination light from a second light source (see column 5 line 53 to column 6 line 34), wherein the wavelength of the first illumination light is different from the wavelength of light of the second illumination light (see column 10, lines 49-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta in the view of Courtney to incorporate the teachings of Yamada to provide a second illumination light from a second light source, wherein the wavelength of the first illumination light is different from the wavelength of light of the second illumination light. Doing so would enable the system to irradiate the sample with one light source and detect the rotation of probe using the second light source. This way the device will enable the user from imaging the region of interest and at the same time, reduce the NURD.

Regarding claim 2, Ikuta teaches The endoscopic optical probe according to claim 1, but fails to explicitly teach wherein the one or more waveguides are configured to guide the second illumination light onto the plurality of patterns and collect the reflected light from the plurality of patterns while the rotatable core rotates or oscillates around the axis.
Courtney teaches wherein the one or more waveguides are configured to guide the second illumination light onto the plurality of patterns and collect the reflected light from the plurality of patterns while the rotatable core rotates or oscillates around the axis (see column 13, lines 28-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide one or more waveguides are configured to guide the second illumination light onto the plurality of patterns and collect the reflected light from the plurality of patterns while the rotatable core rotates or oscillates around the axis. Doing so would enable the system to detect the rotation speed and angular displacement of probe using the waveguides that transmits light form the second light source to the patterns and the reflected light from the patterns to the second detector. This way the device will be able to reduce the NURD.
However, Courtney fails to explicitly teach a second illumination light.
Yamada teaches a second illumination light (see column 5 line 53 to column 6 line 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta in the view of Courtney to incorporate the teachings of Yamada to provide a second illumination light. Doing so would enable the system to irradiate the sample with one light source and detect the rotation of probe using the second light source. This way the device will enable the user from imaging the region of interest and at the same time, reduce the NURD.

Regarding claim 3, Ikuta teaches The endoscopic optical probe according to claim 2, however, he fails to explicitly teach wherein the plurality of patterns formed at the distal end of the rotatable core and the one or more waveguides arranged at the distal end of the non-rotatable sheath together form a built-in optical encoder in the probe, and wherein the optical encoder is configured to encode rotational speed and/or angular displacement of the rotatable core.
Courtney teaches the plurality of patterns formed at the distal end of the rotatable core and the one or more waveguides arranged at the distal end of the non-rotatable sheath together form a built-in optical encoder in the probe (see column 5, lines 26-31), and wherein the optical encoder is configured to encode rotational speed and/or angular displacement of the rotatable core (see column 5, lines 26-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide plurality of patterns formed at the distal end of the rotatable core and the one or more waveguides arranged at the distal end of the non-rotatable sheath together form a built-in optical encoder in the probe, and wherein the optical encoder is configured to encode rotational speed and/or angular displacement of the rotatable core. Doing so would enable the system to measure the rotation speed and angular displacement of probe using the waveguides that transmits light form the second light source to the patterns and the reflected light from the patterns to the second detector. This way the device will be able to reduce the NURD.

Regarding claim 4, Ikuta teaches the endoscopic optical probe according to claim 1, wherein the rotatable core includes a light guiding component, a light focusing component, and a grating component arranged in this order along the axis, and wherein the light focusing component and the grating component are configured to irradiate the imaging target with the first illumination light (see column 3, lines 24-39 and column 4, lines 4-25).

Regarding claim 5, Ikuta teaches the endoscopic optical probe according to claim 4, further comprising a plurality of detection optical fibers arranged around the distal end of the non-rotatable sheath (see column 8, lines 54-64).

Regarding claim 6, Ikuta teaches The endoscopic optical probe according to claim 5, wherein some of the detection optical fibers are configured to collect first detection light scattered by the imaging target upon irradiation with the first illumination light (see column 8, lines 47-53); and wherein one or more of the detection optical fibers are the one or more waveguides configured to guide the second illumination light from the second light source onto the plurality of patterns and collect light reflected from the plurality of patterns upon irradiation with the second illumination light.
However, he fails to explicitly teach wherein one or more of the detection optical fibers are the one or more waveguides configured to guide the second illumination light from the second light source onto the plurality of patterns and collect light reflected from the plurality of patterns upon irradiation with the second illumination light.
Courtney teaches one or more of the detection optical fibers are the one or more waveguides configured to guide the second illumination light from the second light source onto the plurality of patterns and collect light reflected from the plurality of patterns upon irradiation with the second illumination light (see column 13, lines 28-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide plurality the detection optical fibers are the one or more waveguides configured to guide the second illumination light from the second light source onto the plurality of patterns and collect light reflected from the plurality of patterns upon irradiation with the second illumination light. Doing so would enable the system to measure the rotation speed and angular displacement of probe using the waveguides that transmits light form the second light source to the patterns and the reflected light from the patterns to the second detector. This way the device will be able to reduce the NURD.
However, Ikuta in the view of Courtney fail to teach a second illumination light from the second light source.
Yamada teaches a second illumination light from the second light source (see column 5, line 53 to column 6 line 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta in the view of Courtney to incorporate the teachings of Yamada to provide a second illumination light from the second light source. Doing so would enable the system to irradiate the sample with one light source and detect the rotation of probe using the second light source. This way the device will enable the user from imaging the region of interest and at the same time, reduce the NURD.

Regarding claim 7, Ikuta teaches The endoscopic optical probe according to claim 1, however, he fails to explicitly teach wherein the plurality of patterns are arranged concentric with and parallel to the axis, wherein the plurality of patterns are configured to have periodic or non-periodic non-uniform reflectivity in the rotation direction of the rotatable core, and/or are configured to have periodic or non-periodic non-uniform directivity of reflection in the rotation direction of the rotatable core, such that the plurality of patterns generate a non-uniform intensity signal when the rotatable core rotates.
Courtney teaches the plurality of patterns are arranged concentric with and parallel to the axis, wherein the plurality of patterns are configured to have periodic or non-periodic non-uniform reflectivity in the rotation direction of the rotatable core, and/or are configured to have periodic or non-periodic non-uniform directivity of reflection in the rotation direction of the rotatable core (see column 16, lines 14-45), such that the plurality of patterns generate a non-uniform intensity signal when the rotatable core rotates (see column 16, lines 14-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide the plurality of patterns are configured to have periodic or non-periodic non-uniform reflectivity in the rotation direction of the rotatable core, and/or are configured to have periodic or non-periodic non-uniform directivity of reflection in the rotation direction of the rotatable core, such that the plurality of patterns generate a non-uniform intensity signal when the rotatable core rotates. Doing so would enable the system to measure the rotation speed, angular displacement, and rotation position of probe using non-uniform intensity of the detected second light. This way the device will be able to reduce the NURD.

Regarding claim 8, Ikuta teaches The endoscopic optical probe according to claim 1, however, fails to explicitly teach wherein the plurality of patterns includes different amounts of fluorescent material or different amounts of reflective material -24-2900-23703 such, upon irradiation by the second illumination light, the plurality of patterns generate a periodic or non-periodic light signal having not constant intensity when the rotatable core rotates.
Courtney teaches wherein the plurality of patterns includes different amounts of fluorescent material or different amounts of reflective material -24-2900-23703 such (see column 18 line 56 to column 19 line 3), upon irradiation by the second illumination light, the plurality of patterns generate a periodic or non-periodic light signal having not constant intensity when the rotatable core rotates (See column 7, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide the plurality of patterns includes different amounts of fluorescent material or different amounts of reflective material -24-2900-23703 such, upon irradiation by the second illumination light, the plurality of patterns generate a periodic or non-periodic light signal having not constant intensity when the rotatable core rotates. Doing so would enable the system to measure the rotation speed, angular displacement, and rotation position of probe using non-uniform intensity of the detected second light. This way the device will be able to reduce the NURD.

Regarding claim 9, Ikuta teaches The endoscopic optical probe according to claim 1, however, he fails to explicitly teach wherein the plurality of patterns respectively includes a plurality of point reflectors, or a plurality of grooves, or a plurality of stripe patterns, or a combination of at least one of each of point reflectors, grooves, and stripe patterns.
Courtney teaches the plurality of patterns respectively includes a plurality of point reflectors, or a plurality of grooves, or a plurality of stripe patterns, or a combination of at least one of each of point reflectors, grooves, and stripe patterns (see column 14, lines 53-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide plurality of patterns respectively includes a plurality of point reflectors, or a plurality of grooves, or a plurality of stripe patterns, or a combination of at least one of each of point reflectors, grooves, and stripe patterns. Doing so would enable the system to measure the rotation speed, angular displacement, and rotation position of probe using non-uniform reflectivity of the detected second light reflected from the patterns. This way the device will be able to reduce the NURD.

Regarding claim 10, Ikuta teaches The endoscopic optical probe according to claim 1, wherein the distal end of the rotatable core has a polygonal shape, and wherein the plurality of patterns are formed on the sides of the polygonal shape or are the sides of the polygonal shape (column 11, lines 8-20, and column 13, lines 30-52).

Regarding claim 11, Ikuta teaches the endoscopic optical probe according to claim 1, however, he failed to explicitly teach wherein the non-rotatable sheath has a transparent section and/or has a hole at the distal end thereof so that the second illumination light and/or the reflected light can go through the transparent section or through the hole of the non-rotatable sheath.
Courtney teaches wherein the non-rotatable sheath has a transparent section and/or has a hole at the distal end thereof so that the second illumination light and/or the reflected light can go through the transparent section or through the hole of the non-rotatable sheath (see column 27 line 56 to column 28 line 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide the non-rotatable sheath has a transparent section and/or has a hole at the distal end thereof so that the second illumination light and/or the reflected light can go through the transparent section or through the hole of the non-rotatable sheath. Doing so would enable the second light to go through the waveguide and through the opening in the sheath to irradiate the patterns and transmit the light reflected from the patterns through the opening of the sheaths to the waveguide to the detection unit. This way the device will be able to reduce the NURD.

Regarding claim 13, Ikuta teaches The endoscopic optical probe according to claim 1, however, he failed to explicitly teach wherein the plurality of patterns includes one specific pattern and other patterns different from the one specific pattern, -25-2900-23703 wherein the one specific pattern is optically distinguishable from the other patterns; and wherein the one specific pattern is configured to determine an angular orientation of the rotatable core or to set a zero or home position of the rotatable core.
Courtney teaches the plurality of patterns includes one specific pattern and other patterns different from the one specific pattern, -25-2900-23703 wherein the one specific pattern is optically distinguishable from the other patterns (see column 18, lines 7-25); and wherein the one specific pattern is configured to determine an angular orientation of the rotatable core or to set a zero or home position of the rotatable core (see column 18, lines 7-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide the plurality of patterns includes one specific pattern and other patterns different from the one specific pattern, -25-2900-23703 wherein the one specific pattern is optically distinguishable from the other patterns; and wherein the one specific pattern is configured to determine an angular orientation of the rotatable core or to set a zero or home position of the rotatable core. Doing so would enable the system to measure the angular orientation of the rotatable probe and set the orientation of the reconstructed images. This way the device will be able to reduce the NURD.

Regarding claim 14, Ikuta teaches The endoscopic optical probe according to claim 1, wherein the plurality of waveguides are included in one or more optical fibers, and wherein at least one of the one or more optical fibers is a single mode fiber (see column 5, line 54-61).

Regarding claim 16, Ikuta teaches an endoscopic imaging system comprising: the endoscopic optical probe according to claim 3; and a processor (see column 14 line 63 to column 15 line 9) configured to calculate an amount of non-uniform rotational distortion based on the rotational speed and/or angular displacement of the rotatable core.
However, he fails to explicitly teach calculate an amount of non-uniform rotational distortion based on the rotational speed and/or angular displacement of the rotatable core.
Courtney teaches calculate an amount of non-uniform rotational distortion based on the rotational speed and/or angular displacement of the rotatable core (see column 5, lines 36-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide calculate an amount of non-uniform rotational distortion based on the rotational speed and/or angular displacement of the rotatable core. Doing so would enable the system to control the rotation of the probe based on the calculated NURD value.

Regarding claim 17, Ikuta teaches The endoscopic imaging system according to claim 16, however, he fails to explicitly teach a first detector configured to detect intensity of light scattered by the imaging target and collected by the plurality of optical fibers arranged around the distal -26-2900-23703 end of the non-rotatable sheath, wherein the processor is further configured to generate an image of the imaging target based on detected intensity of light scattered by the imaging target.
Yamada teaches a first detector configured to detect intensity of light scattered by the imaging target and collected by the plurality of optical fibers arranged around the distal -26-2900-23703 end of the non-rotatable sheath (see column 2, lines 1-13, and column 12, lines 9-52), wherein the processor is further configured to generate an image of the imaging target based on detected intensity of light scattered by the imaging target (see column 2, lines 1-13, and column 12, lines 9-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Yamada to provide a first detector configured to detect intensity of light scattered by the imaging target and collected by the plurality of optical fibers arranged around the distal -26-2900-23703 end of the non-rotatable sheath, wherein the processor is further configured to generate an image of the imaging target based on detected intensity of light scattered by the imaging target. Doing so would enable the system to produce a 2D images of the imaging target which will later can be used to calculate the amount of NURD. 

Regarding claim 18, Ikuta teaches The endoscopic imaging system according to claim 17, wherein the processor is further configured to generate image data in wavelength and time coordinates (see column 9, paragraph 2), and to normalize the image data of the imaging target using a reference spectrum (see column 9 lines 46-56).

Regarding claim 19, Ikuta teaches The endoscopic imaging system according to claim 18, however, he failed to explicitly teach a second detector configured to detect intensity of the light reflected from the plurality of patterns, wherein the processor is further configured to obtain rotation data based on the intensity of light reflected from the plurality of patterns, and to interpolate the normalized data from time to angular coordinates using the rotation data from the second detector.
Courtney teaches a second detector configured to detect intensity of the light reflected from the plurality of patterns (see column 7, lines 11-15), wherein the processor is further configured to obtain rotation data based on the intensity of light reflected from the plurality of patterns, and to interpolate the normalized data from time to angular coordinates using the rotation data from the second detector (see column 26 lines 32-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to a second detector configured to detect intensity of the light reflected from the plurality of patterns, wherein the processor is further configured to obtain rotation data based on the intensity of light reflected from the plurality of patterns, and to interpolate the normalized data from time to angular coordinates using the rotation data from the second detector. Doing so would enable the system to calculate the amount of NURD and generate a single RGB color 2D image.

Regarding claim 20, Ikuta teaches The endoscopic imaging system according to claim 19, wherein the processor is further configured to split the interpolated data into a plurality of separate data sets having wavelength and angular coordinates (see column 9, lines 21-26).

Regarding claim 21, Ikuta teaches The endoscopic imaging system according to claim 20, wherein the processor is further configured to convert the wavelength coordinates of each data set to radial coordinates in a polar coordinate system (see column 10, lines 9-21).

Regarding claim 22, Ikuta teaches The endoscopic imaging system according to claim 21, wherein the processor is further configured to convert the plurality of data sets -27-2900-23703 having radial and angular coordinates into a corresponding plurality of two-dimensional images having a Cartesian coordinate system (see column 10, lines 9-21).

Regarding claim 23, Ikuta teaches The endoscopic imaging system according to claim 22, wherein the processor is further configured to apply white balancing and gamma correction to each of the two-dimensional images, and merge the two-dimensional images into an single image (see column 9, lines 46-65, and column 10, lines 9-21).

Regarding claim 24, Ikuta teaches The endoscopic optical probe according to claim 1, wherein optical probe is a forward viewing spectrally encoded endoscopy (SEE) probe (see column 11, lines 3-7), wherein the rotatable core guides the first illumination light towards the imaging target such that at least part of the first illumination light travels substantially parallel to the axis (see column 5 line 62 to column 6 line 23), and wherein the one or more waveguides are configured to guide the second illumination light and collect the light reflected from the plurality of patterns in a direction substantially perpendicular to the axis.
However Ikuta failed to explicitly teach the one or more waveguides are configured to guide the second illumination light and collect the light reflected from the plurality of patterns in a direction substantially perpendicular to the axis.
Courtney teaches the one or more waveguides are configured to guide the second illumination light and collect the light reflected from the plurality of patterns in a direction substantially perpendicular to the axis (see column 13, lines 28-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Courtney to provide one or more waveguides are configured to guide the second illumination light and collect the light reflected from the plurality of patterns in a direction substantially perpendicular to the axis. Doing so would enable the system to detect the rotation speed and angular displacement of probe using the waveguides that transmits light form the second light source to the patterns and the reflected light from the patterns to the second detector. This way the device will be able to reduce the NURD.
However, Courtney fails to explicitly teach a second illumination light.
Yamada teaches a second illumination light (see column 5 line 53 to column 6 line 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta in the view of Courtney to incorporate the teachings of Yamada to provide a second illumination light. Doing so would enable the system to irradiate the sample with one light source and detect the rotation of probe using the second light source. This way the device will enable the user from imaging the region of interest and at the same time, reduce the NURD.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et at (US Patent No. US10401610) in the view of Courtney et al. (US Patent No. 8712506) in the view of Yamada et al. (US Patent No. US 10895692) and a further view of Ramanujam et al (US Pub No. 2005/0203419).
Regarding claim 12, Ikuta teaches The endoscopic optical probe according to claim 6, wherein the first illumination light is broadband light (see column 5, lines 42-53), and wherein the non-rotatable sheath is not transparent for the broadband light, so that neither the broadband light nor the scattered light can transmit through the non-rotatable sheath.
However, he fails to explicitly teach the non-rotatable sheath is not transparent for the broadband light, so that neither the broadband light nor the scattered light can transmit through the non-rotatable sheath.
Ramanujam teaches non-rotatable sheath is not transparent for the broadband light, so that neither the broadband light nor the scattered light can transmit through the non-rotatable sheath (see paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Ramanujam to provide non-rotatable sheath is not transparent for the broadband light, so that neither the broadband light nor the scattered light can transmit through the non-rotatable sheath. Doing so will allow only the second light from the second light source and the reflected light from the pattern to go through the sheath to the waveguide.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et at (US Patent No. US10401610) in the view of Courtney et al. (US Patent No. 8712506) in the view of Yamada et al. (US Patent No. US 10895692) and a further view of Wang et al (US Pantent No. 10222607).
Regarding claim 15, Ikuta teaches The endoscopic optical probe according to claim 1, however, he fails to explicitly teach wherein the one or more waveguides includes a pair of optical fibers arranged on the outer surface of the non-rotatable sheath at a predetermined distance from each other, wherein the predetermined distance is determined by an angle formed between a first fiber illuminating the patterns with the second illumination light and a second fiber collecting the reflected light from the patterns, and wherein the second fiber is arranged at a position where the reflected light is collected with the highest intensity while the rotatable core rotates.
Wang teaches the one or more waveguides includes a pair of optical fibers arranged on the outer surface of the non-rotatable sheath at a predetermined distance from each other (see column 8, lines 52-65), wherein the predetermined distance is determined by an angle formed between a first fiber illuminating the patterns with the second illumination light and a second fiber collecting the reflected light from the patterns (see column 9, lines 48-61), and wherein the second fiber is arranged at a position where the reflected light is collected with the highest intensity while the rotatable core rotates (see column 3, line 49 to column 4, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikuta to incorporate the teachings of Wang to provide a one or more waveguides includes a pair of optical fibers arranged on the outer surface of the non-rotatable sheath at a predetermined distance from each other, wherein the predetermined distance is determined by an angle formed between a first fiber illuminating the patterns with the second illumination light and a second fiber collecting the reflected light from the patterns, and wherein the second fiber is arranged at a position where the reflected light is collected with the highest intensity while the rotatable core rotates. Doing so will optimize the optical path for delivery and collection of the second illumination light and the second detection light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793